 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ivy Frankel,                                     No. CV-16-03101-PHX-JAT
10                  Plaintiff,                        ORDER
11   v.
12   Aramark Services Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court are Plaintiff’s Motion to Set Aside Judgment (Doc. 86)
16   and Plaintiff’s Motion for Miscellaneous Relief (Doc. 89). Also pending before the Court
17   is Defendants’ Motion to Strike Plaintiff’s Motion to Set Aside Judgment (“Motion to
18   Strike”) (Doc. 87). The Court now rules on the motions.
19   I.     BACKGROUND
20          On July 16, 2018, the Clerk of Court entered a Judgment (Doc. 83) in favor of
21   Defendants, pursuant to the Court’s Summary Judgment Order (Doc. 82). On August 7,
22   2018, Plaintiff filed a motion couched as a motion to re-open the case that is effectively a
23   Motion to Set Aside Judgment. (Doc. 86).1 On August 8, 2018, Defendants filed a
24   Motion to Strike (Doc. 87) Plaintiff’s motion as untimely under District of Arizona Local
25          1
              The “liberal construction” rule provides that courts must liberally construe
     motions and complaints in favor of pro se litigants. See Clark v. Schriro, No. CV-05-181-
26   PHX-SMM MEA, 2005 WL 6172627, at *1 (D. Ariz. Oct. 5, 2005) (citing United States
     v. Seesing, 234 F.3d 456, 462–63 (9th Cir. 2001)). Here, Defendants argue that Plaintiff’s
27   Motion to Set Aside Judgment (Doc. 86) is effectively an untimely motion for
     reconsideration of the Court’s Summary Judgment Order (Doc. 82). (Doc. 87 at 1). The
28   Court, however, liberally construes Plaintiff’s motion as a Motion to Set Aside Judgment
     (Doc. 86) under Federal Rule of Civil Procedure (“Rule”) 59(e). Fed. R. Civ. P. 59(e).
 1   Rule Civil (“Local Rule”) 7.2(g). LRCiv 7.2(g). Plaintiff later filed a separate Motion for
 2   Miscellaneous Relief (Doc. 89) on August 14, 2018.
 3   II.    DEFENDANTS’ MOTION TO STRIKE (Doc. 87)
 4          Defendants move to strike Plaintiff’s Motion to Set Aside Judgment (Doc. 86) by
 5   construing the filing as an untimely motion for reconsideration. (Doc. 87 at 1). Local
 6   Rule 7.2(g) provides that, “[a]bsent good cause shown, any motion for reconsideration
 7   shall be filed no later than fourteen (14) days after the date of the filing of the Order that
 8   is the subject of the motion.” LRCiv 7.2(g). However, having construed Plaintiff’s filing
 9   as a Motion to Set Aside Judgment (Doc. 86), the Court will apply the timelines standard
10   provided by Rule 59(e).
11          Under Rule 59(e), “[a] motion to alter or amend a judgment must be filed no later
12   than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). Plaintiff filed the
13   pending Motion (Doc. 86) on August 7, 2018 after the Clerk of Court entered Judgment
14   (Doc. 83) on July 16, 2018; approximately 22 days later. In accordance with the 28-day
15   time period provided by Rule 59(e), the Court deems Plaintiff’s Motion to Set Aside
16   Judgment (Doc. 86) to be timely. See id. Accordingly, Defendants’ Motion to Strike
17   (Doc. 87) is denied.
18   III.   PLAINTIFF’S MOTION TO SET ASIDE JUDGMENT (Doc. 86)
19          Because Defendants’ Motion to Strike (Doc. 87) is denied, the Court next turns to
20   the merits of Plaintiff’s Motion to Set Aside Judgment (Doc. 86).
21          A.     Legal Standard
22          The Ninth Circuit recognizes four grounds for relief under Rule 59(e): “(1) the
23   motion is necessary to correct manifest errors of law or fact upon which the judgment is
24   based; (2) the moving party presents newly discovered or previously unavailable
25   evidence; (3) the motion is necessary to prevent manifest injustice; or (4) there is an
26   intervening change in controlling law.” Konarski v. Rankin, No. CV-13-0999-TUC-DCB,
27   2015 WL 10793428, at *2 (D. Ariz. Oct. 21, 2015), aff’d, 710 Fed. Appx. 289 (9th Cir.
28   2018) (citing Turner v. Burlington Northern Santa Fe R. Co., 338 F.3d 1058, 1063 (9th


                                                 -2-
 1   Cir. 2003)).
 2          “Rule 59(e) motions may not be used to reexamine the initial decision or raise
 3   arguments that were available to the party prior to the entry of judgment.” Reyes v. City
 4   of Phoenix, No. CV-17-04741-PHX-JAT, 2018 WL 4377161, at *3 (D. Ariz. Sept. 14,
 5   2018). “Motions for reconsideration cannot be used merely because a plaintiff disagrees
 6   with the Court’s decision.” Id. “Furthermore, a Rule 59(e) motion offers an
 7   ‘extraordinary remedy’ to be used ‘sparingly in the interests of finality and conservation
 8   of judicial resources.’” Id. (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877,
 9   890 (9th Cir. 2000)). Despite construing the pleadings of pro se litigants liberally, “pro se
10   litigants in the ordinary civil case should not be treated more favorably than parties with
11   attorneys of record.” Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986).
12          B.      Analysis
13          Here, Plaintiff’s Rule 59(e) motion is timely, but fails to satisfy the Rule’s
14   standards for relief. First, Plaintiff does not allege, nor does the Court find, any manifest
15   errors of law or fact upon which the judgment is based. (See generally Doc. 86). Second,
16   Plaintiff does not present any newly discovered or previously unavailable evidence. (Id.).
17   Rather, Plaintiff reiterates the arguments raised in her Response to Defendants’ Motion
18   for Summary Judgment (Doc. 69) regarding Defendants’ failure to provide information
19   regarding the alleged incident. (Compare Doc. 69 at 3 (“Despite requests for production,
20   Defendant [sic] was unable to produce any [requested information]”) with Doc. 86 at 1–2
21   (“Defendant[s] refused to provide information . . . Defendants refused to provide any
22   reports”)). As the Court reasoned in its Summary Judgment Order (Doc. 82), Plaintiff
23   “bears the burden of producing affirmative evidence that would support a jury verdict . . .
24   even where the evidence is likely to be within the possession of the defendant, as long as
25   the plaintiff has had a full opportunity to conduct discovery,” which was the case herein.
26   (Doc. 82 at 10 (internal quotation marks and citations omitted)).
27          Next, Plaintiff implies that setting aside judgment furthers the interests of justice
28   by pointing out her status as a pro se litigant and hardships stemming from her injuries


                                                 -3-
 1   giving rise to this matter. (Doc. 86 at 1). Plaintiff, however, cites no cases in support of
 2   her arguments, nor does she articulate how she was prejudiced as a result of her pro se
 3   status or other hardships. See, e.g., Jacobsen, 790 F.2d at 1364 (pro se litigants should not
 4   be treated more favorably than represented parties).2 While the Court recognizes that
 5   Plaintiff may disagree with the Court’s ruling, “disagreement is not a basis for
 6   reconsideration.” Yount v. Salazar, 933 F. Supp. 2d 1215, 1237 (D. Ariz. 2013). Finally,
 7   Plaintiff does not allege, nor does the Court find, any intervening change in controlling
 8   law that would impact this case. Accordingly, Plaintiff’s Motion to Set Aside Judgment
 9   (Doc. 86) and all relief requested therein is denied.
10   IV.    PLAINTIFF’S MOTION FOR MISCELLANEOUS RELIEF (Doc. 89)
11          Additionally, Plaintiff submits a Motion for Miscellaneous Relief (Doc. 89),
12   which restates much of her Motion to Set Aside Judgment (Doc. 86). Therein, Plaintiff
13   complains that she did not obtain any information regarding this case following a change
14   of address on July 17, 2018. (Doc. 89 at 1). The Clerk of Court entered a Judgment (Doc.
15   83) in this case on July 16, 2018—prior to Plaintiff’s change of address—so the case was
16   already closed by the time Plaintiff’s change of address occurred. To the extent Plaintiff
17   requests “re[-]service” of Defendants’ Motion to Strike (Doc. 87), that request is denied
18   as moot because the Court denies Defendants’ motion in the instant Order.
19          Along with the Motion for Miscellaneous Relief (Doc. 89), Plaintiff attaches an
20   incident report from January 5, 2015 related to her slip-and-fall claim that gave rise to
21   this litigation. (Doc. 89 at 3–5). The Court liberally construes this filing as a timely
22   supplement to Plaintiff’s Motion to Set Aside Judgment (Doc. 86) because the body of
23   the August 14, 2018 filing both references Plaintiff’s previous motion and sets forth the
24   same contentions as discussed in Plaintiff’s previous motion. (Compare Doc. 86 with
25   Doc. 89). The Court examined the attached incident report and finds that it merely
26   restates the factual circumstances discussed at length in Plaintiff’s Response to
27   Defendants’ Motion for Summary Judgment (Doc. 69) and the Court’s Summary
28          2
             Additionally, Plaintiff was not pro se at the time her Response to Defendants’
     Motion for Summary Judgment (Doc. 69) motion was filed. (See Doc. 69).

                                                 -4-
 1   Judgment Order (Doc. 82). (Compare Doc. 69 at 2–3 with Doc. 89 at 3–5).
 2          Specifically, the report documents that Plaintiff allegedly fell and sustained
 3   injuries at Defendants’ cafeteria on January 5, 2015. (Doc. 89 at 3). The report, however,
 4   does not provide any evidence regarding the element of breach, on which the Court based
 5   its Summary Judgment Order (Doc. 89). (See Doc. 89 at 10–11 (“no reasonable jury
 6   could find that Plaintiff met her burden to prove a breach of reasonable care under the
 7   circumstances”)). The Court already considered the facts contained in the 2015 incident
 8   report in the light most favorable to Plaintiff at the summary judgment stage and finds no
 9   newly discovered or previously unavailable evidence therein. See Exxon Shipping Co. v.
10   Baker, 554 U.S. 471, 485 n.5 (2008) (“Rule 59(e) . . . may not be used to relitigate old
11   matters, or to raise arguments or present evidence that could have been raised prior to the
12   entry of judgment” (internal quotation marks and citations omitted)). Accordingly, the
13   Court finds no basis upon which to set aside judgment in this matter in either of
14   Plaintiff’s pending motions. Plaintiff’s Motion for Miscellaneous Relief (Doc. 89) is
15   denied.3
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25
            3
              Regardless of whether the Court construes Plaintiff’s Motion for Miscellaneous
26   Relief (Doc. 89) as a supplement to Plaintiff’s Motion to Set Aside Judgment (Doc. 86)
     under Rule 59(e), an independent motion under Rule 59(e), or an untimely motion under
27   Rule 60, the Court finds that the motion fails to provide adequate grounds for relief. See
     Fed. R. Civ. P. 59(e); 60; see also LRCiv 7.2(g) (Plaintiff did not file the pending Motion
28   for Miscellaneous Relief (Doc. 89) within “fourteen (14) days after the date of the filing
     of the [Summary Judgment] Order that is the subject of the motion”).

                                                -5-
 1   V.    CONCLUSION
 2         Based on the foregoing,
 3         IT IS SO ORDERED that Defendants’ Motion to Strike (Doc. 87) is DENIED.
 4         IT IS FURTHER ORDERED that Plaintiff’s Motion to Set Aside Judgment
 5   (Doc. 86) is also DENIED.
 6         IT IS FURTHER ORDERED that Plaintiff’s Motion for Miscellaneous Relief
 7   (Doc. 89) is also DENIED. This case remains closed.
 8         Dated this 9th day of October, 2018.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -6-
